EXHIBIT 10.33


AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this "Amendment Agreement") is
made and entered into as of the 30th day of December, 2008, by and between
Integrated Service Company LLC, an Oklahoma limited liability company (the
"Company"), and Arlo DeKraai (the "Executive").


RECITALS


WHEREAS, on November 20, 2007, the Executive and the Company entered into an
Employment Agreement (the "Employment Agreement") (terms used herein and not
defined herein shall have the meanings ascribed to them in the Employment
Agreement); and


WHEREAS, in connection with the Employment Agreement, while the operational
requirements of Section 409A ("Section 409A") of the Internal Revenue Code of
1986, as amended (the "Code"), have been strictly followed, pursuant to Treasury
Regulations and notices issued by the Department of the Treasury, the Company
and the Executive have until December 31, 2008, to cause the Employment
Agreement to conform to the documentary requirements of Section 409A and
Treasury Regulations issued thereunder for those benefits that constitute
deferred compensation subject to Section 409A; and


WHEREAS, the Company and the Executive wish to conform the Employment Agreement
to the documentary requirements of Section 409A for those benefits that
constitute deferred compensation subject to Section 409A;


NOW THEREFORE, in consideration of the mutual covenants and representations
contained herein, and the mutual benefits derived herefrom, the parties agree as
follows:


 
1.
Amendment:  A new Section 3.3(e) is added to the Employment Agreement, to wit:



"3.3(e)             Notwithstanding anything else in this Agreement, any
payments to be made or benefits granted (including the lapse of restrictions on
the restricted stock shares awarded pursuant to Section 1.4) under this
Agreement to the Executive upon his termination of employment with the Company,
and the timing of such payments or grant of such benefits, shall be made or
granted only at such time the Executive shall have realized a "separation from
service" (as such term is defined in Treasury Regulations prescribed under
Section 409A of the Code) with the Company and all entities which would be
included with the Company as the "service recipient" under the definition of
such term in such Treasury Regulations."


 
 

--------------------------------------------------------------------------------

 
 
2.    Entire Agreement.  This Amendment Agreement constitutes the entire
understanding of the Executive and the Company with respect to the subject
matter hereof and supersedes any and all prior understandings on the subjects
contained herein, written or oral, and all amendments.


3.    Modification.  Except as provided in the following two sentences, this
Amendment Agreement shall not be varied, altered, modified, canceled, changed,
or in any way amended, nor any provision hereof waived, except by mutual
agreement of the parties in a written instrument executed by the parties hereto
or their legal representatives.


4.    Severability.  In the event that any provision or portion of this
Amendment Agreement shall be determined to be invalid or unenforceable for any
reason, the remaining provisions of this Amendment Agreement shall be unaffected
thereby and shall remain in full force and effect.


5.    Governing Law.  The provisions of this Amendment Agreement shall be
construed and enforced in accordance with the laws of the State of Texas,
without regard to any otherwise applicable principles of conflicts of laws.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
Agreement on the date first above written.



 
INTEGRATED SERVICE COMPANY LLC
       
By: 
 /s/  Dennis G. Berryhill
 
Name:
 Dennis G. Berryhill
 
Its:
 Authorized Representative
         
EXECUTIVE
     
/s/ Arlo DeKraai
 
Arlo DeKraai

 
 
 

--------------------------------------------------------------------------------

 